 
 
I 
108th CONGRESS 2d Session 
H. R. 4298 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2004 
Mr. Wamp (for himself, Mr. Duncan, Mr. Davis of Tennessee, and Mr. Jenkins) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the efficiency of the Department of Energy’s Energy Employees Occupational Illness Compensation Program, and for other purposes. 
 
 
1.Improvements to Energy Employees Occupational Illness Compensation Program 
(a)State agreementsSection 3661 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385o) is amended— 
(1)in subsection (b) by striking Pursuant to agreements under subsection (a), the and inserting The; 
(2)in subsection (c) by striking provided in an agreement under subsection (a), and if; and 
(3)in subsection (e) by striking If provided in an agreement under subsection (a) and inserting If a panel reports a determination under subsection (d)(5). 
(b)Selection of panel membersSection 3661 of that Act (42 U.S.C. 7385o) is further amended in subsection (d) by amending paragraph (2) to read as follows: 
 
(2)The Secretary of Health and Human Services shall select individuals to serve as panel members based on experience and competency in diagnosing occupational illnesses. For each individual so selected, the Secretary shall appoint that individual as a panel member or obtain by contract the services of that individual as a panel member.. 
 
